DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “comprises an amount of plasticizer between 10 and 30 parts per hundred of resin”, and the claim also recites “preferably between 15 and 25 parts per hundred of resin” which is the narrower statement of the range/limitation. Additionally, claim 8 recites the broad recitation “has a thickness between 1.5 mm and 6 mm”, and the claim also recites “preferably between 1.5 mm and 3 mm” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2015/0375471).
Regarding claim 1, Song discloses a multi-layered structure for the production of a floor or wall covering (Figs. 14-16), the structure comprising, a first assembly successively comprising at least a transparent wear layer made of polyvinyl chloride (wear layer 202; paragraphs [0126] and [0071]); a decorative layer (decorative layer 208) bonded to the wear layer (paragraph [0128]); a backing layer (layer 216), bonded to the decorative layer, made of plasticized and loaded polyvinyl chloride (paragraphs [0130] and [0058-0059]); a foam layer (foam layer 256; paragraph [0136]), bonded to the backing layer (layer 216), imparting sound-insulating properties to the structure (paragraph [0138]), and having a lower face intended to be in contact with the floor or wall (paragraph [0145]); wherein the foam layer (foam layer 256) is a cross-linked polyolefin foam layer (paragraph [0136]), having a thickness between 0.5 mm and 2 mm, and a density between 60 kg/m3 and 120 kg/m3 (Table 2; paragraph [0137]). The first assembly of Song inherently comprises a tensile modulus for 1% elongation greater than 5 MPa, and a flexural modulus at 3.5% between 10 MPa and 20 MPa, measured in accordance with the ISO 178:2019 standard, since the structure of the assembly in Song is substantially identical to that of the claimed assembly and includes a cross-linked polyolefin foam layer that is substantially identical to that of the claimed assembly.
	Regarding claim 2, Song discloses the backing layer comprising an amount of plasticizer between 10 and 15 parts per hundred of resin (paragraph [0059]), which falls within the claimed range of between 10 and 30 parts per hundred of resin.

	Regarding claim 5, Song discloses the density of the foam layer being between 80 kg/m3 and 110 kg/m3 (Table 2; paragraph [0137]).
	Regarding claim 6, Song discloses the cross-linked polyolefin foam layer being a cross-linked polyethylene foam layer (paragraph [0136]).
	Regarding claim 8, Song discloses the multi-layered structure having a thickness between 1.5 mm and 6 mm (paragraph [0118]). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Keane (US 8,707,646).
Song fails to specifically teach the cross-linked polyolefin foam layer being a cross-linked polypropylene foam layer.
Keane teaches that it is well known in the flooring art to have the underlayment material including a cross-linked polypropylene foam for the purpose of providing a lightweight underlayment material that provides low reflected sound pressure level as well as low moisture vapor transmission (col. 2, lines 42-49 and col. 3, lines 45-47).
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Song.
Song discloses the wear layer comprising a thickness between 0.3 mm and 1 mm (paragraph [0126]), and the decorative layer being a printed PVC film with a thickness of 70 µm (0.07 mm), which falls within the claimed range from about 0.015 to 0.08 mm (paragraphs [0068-0069]). However, Song fails to specifically teach the backing layer having a thickness between 1 and 3 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing layer in Song to have a thickness between 1 and 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Song fails to anticipate or render obvious the distinct feature of “the backing layer comprising two intermediate layers made of plasticized and loaded polyvinyl chloride, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781


/Catherine A. Simone/Primary Examiner, Art Unit 1781